Citation Nr: 0211202	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  94-37 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder 
manifested by chest pains and costochondritis.

(The issue of service connection for a back disorder 
manifested by chest pains and costochondritis will be the 
subject of a later decision).

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1979.

In March 1982, the Board of Veterans' Appeals (Board) denied 
service connection for a back disorder.  In April 1983, the 
Board denied service connection for a back disability 
manifested by chest pains and costochondritis.  In January 
1985, the Board determined that the prior Board decisions, 
denying service connection for a back disability, were final, 
and that the evidence submitted since those decisions was not 
sufficient to establish a new factual basis warranting 
service connection for a back disability.

A January 1992 RO rating decision determined that there was 
no new and material evidence to reopen the claim for service 
connection for a back disability.  The veteran was notified 
of this determination in January 1992 and she did not appeal.

In 1993, the veteran submitted an application requesting the 
reopening of her claim for service connection for a back 
disability manifested by chest pains and costochondritis.  
This appeal came to the Board from a November 1993 RO rating 
decision that determined there was no new and material 
evidence to reopen the claim for service connection for a 
back disorder.  In a January 2000 decision, the Board denied 
the appeal.

The veteran then appealed the January 2000 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court) and she appointed Eric C. Conn, attorney, to 
represent her before the Court.  In a May 2001 order, the 
Court granted an unopposed motion from the counsel for the VA 
Secretary to vacate and remand the January 2000 Board 
decision for additional action.  The case was thereafter 
returned to the Board.

In a letter dated in June 2001, the veteran notified VA that 
her attorney would no longer be representing her.  In an 
August 2001 letter, the Board asked the veteran's 
representative whether they had additional argument and/or 
evidence to submit.  In December 2001, the veteran notified 
VA that her representative was no longer representing her.  
In a letter dated in May 2002, the Board notified the veteran 
of the evidence needed to reopen her claim for service 
connection for a back disorder manifested by chest pains and 
costochondritis.  In July 2002, additional evidence was 
submitted by the veteran.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a back disorder 
manifested by chest pains and costochondritis, pursuant to 
authority granted by 67 Fed. Reg. 3,099 3,104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.



FINDINGS OF FACT

1.  By an unappealed January 1992 RO rating decision, it was 
determined that no new and material evidence had been 
submitted to reopen a claim for service connection for a back 
disorder.

2.  Evidence received subsequent to the January 1992 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of a claim 
for service connection for a back disorder manifested by 
chest pains and costochondritis.


CONCLUSIONS OF LAW

1.  The unappealed January 1992 RO rating decision, 
determining that there was no new and material evidence to 
reopen the claim for service connection for a back 
disability, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2001).

2.  New and material evidence has been received to reopen the 
claim for service connection for a back disorder manifested 
by chest pains and costochondritis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's application to reopen a claim for service 
connection for a back disorder manifested by chest pains and 
costochondritis, and that the requirements of the VCAA have 
in effect been satisfied.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(g).  However, neither do those provisions prohibit VA 
from providing some assistance to a claimant in the 
development of new and material evidence to reopen a 
previously denied claim.  The above-noted amended VA 
regulations provide for some assistance to a claimant in the 
development of evidence to reopen a previously finally denied 
claim, provided the claimant has submitted sufficient 
information to identify and locate the records.  66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1), (2), and (3).  Those regulatory revisions 
apply to claims filed on or after August 29, 2001, and do not 
apply to the veteran's claim being discussed in this 
decision.

The Court has also held that there is a VA duty to assist a 
claimant in obtaining evidence regarding an application to 
reopen a previously denied claim if VA has received "a 
complete or substantially complete application."  38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159(b).  This duty includes 
notifying a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.  The Court held that VA should advise the 
claimant of the type of specific evidence that will help in 
reopening the claim, and obtaining records from the Social 
Security Administration when applicable.  Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002)

In this case, the Board sent a letter in May 2002, pursuant 
to the May 2001 Court order, advising the veteran of the 
evidence needed to reopen her claim for service connection 
for a back disorder manifested by chest pain and 
costochondritis.  In July 2002, the veteran submitted such 
evidence.  Hence, no further assistance to the veteran is 
required to fulfill any VA duty to assist her in the 
development of the application to reopen the claim for 
service connection for a back disorder manifested by chest 
pains and costochondritis.


In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

The January 1992 RO rating decision determined that no new 
and material evidence had been received to reopen the claim 
for service connection for a back disability and the veteran 
did not appeal this decision.  Since she did not appeal this 
determination, it is final with the exception that she may 
later reopen the claim if new and material evidence is 
submitted.   38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.1103.  The question now presented 
is whether new and material evidence has been submitted since 
the January 1992 RO rating to permit reopening of the claim.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  For evidence to 
be deemed new, it must not be cumulative or redundant; to be 
material, it must bear directly and substantially upon the 
specific matter under consideration (here, whether the 
veteran's back disability is related to an incident of 
service).  For evidence to be new and material it must be of 
such significance that, alone or with the other evidence of 
record, it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the January 1992 RO 
rating decision, determining that no new and material 
evidence had been submitted to reopen the claim for service 
connection for a back disability, consisted of statements 
from the veteran to the effect that she had a back disability 
which had its onset in service; and service, service 
department, and private medical reports that do not show the 
presence of a chronic back disability until many years after 
service and that do not link the veteran's current back 
disability, variously classified, to an incident of service.

After the January 1992 RO rating decision, various evidence 
has been submitted, including a private medical report dated 
in July 2002 that shows the veteran was examined in June 2002 
by the signatory, a medical doctor.  The examiner concluded 
that the veteran had mechanical low back pain with paraspinal 
muscle spasm felt to be multifactorial in etiology due to 
scoliosis, obesity, possible early degenerative joint 
disease, and a back injury in service.  There is now 
competent evidence of record that links the veteran's back 
condition to an incident in service that makes it more likely 
that her claim for service connection for a back disorder 
manifested by chest pains and costochondritis is plausible.  
This evidence by itself contributes a more complete picture 
to the veteran's claim and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a back disorder manifested by 
chest pains and costochondritis.  Hodge, 155 F. 3d 1356; 
Elkins v. West, 12 Vet. App. 209 (1999).  Hence, the Board 
finds that new and material evidence has been submitted to 
reopen the claim for service connection for a back disorder 
manifested by chest pains and costochondritis.




ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
back disorder manifested by chest pains and costochondritis 
is granted.  The appeal is granted to this extent only.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

